DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-11 and 13-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 3 and 15, the term “the first timeline” lacks sufficient antecedent basis in the claim. It is suggested it be amended to “the first event timeline”.

For claims 6-8, the term “the first event” lacks sufficient antecedent basis in the claim. It is suggested that claim 1 be amended to “a first event timeline of a first event”.

For claims 10 and 21, the terms “the position of the event delay indicator”, “the position of the event width indicator”, and “the user” lack sufficient antecedent basis in the claim. It is suggested they be amended to depend on the correct claim.

For claims 13, 15, and 19-22, the term “the output display” lacks sufficient antecedent basis in the claim. It is suggested that it be amended to “the device”.

For claims 17-18, the term “the first event marker” lacks sufficient antecedent basis in the claim. It is suggested that it be amended to “a first event marker”.

Dependent claims inherit rejections.

Allowable Subject Matter
Claims 8, 11, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-10, 12-18, 20-21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wikipedia “Oscilloscope” page, from date 4/13/2021, retrieved using the way back machine, hereafter referred to as WBM04132021osc.
For claim 1, WBM04132021osc teaches a configuration device for a test and measurement system including an event generator and a Device Under Test (DUT) to receive one or more events managed by the event generator (see introduction and automotive use sections, all figures, and other locations: view scope, the device that is connected to the input channels of the scope, and inputs to said device as said test and measurement system; view controls and displays of scope as said configuration device; view input to boost converter or engine management system as examples of said event generator), the configuration device comprising: an output display structured to graphically illustrate a first event timeline that includes source event markers for a first test channel and structured to graphically illustrate a second event timeline that includes source event markers for a second test channel, the first event timeline and the second event timeline being vertically separated from one another on the output display (see features and uses section and locations pointed to above: scope has screen, and at least two input channels, in which there display location can be controlled by vertical and horizontal controls; screen has time and amplitude markings for timeline display of events/inputs; view marking on screen as said markers), and the first event timeline and the second event timeline beginning at a same common time (see locations pointed to above: can be done using trigger and horizontal controls).

For claim 2, WBM04132021osc teaches the limitations of claim 1 for the reasons above and further teaches the same common time is a beginning of a test period (user sets the beginning period using control to start on a specific marker on the screen).

For claim 3, WBM04132021osc teaches the limitations of claim 1 for the reasons above and further teaches a source event for the first test channel is illustrated on the output display as an event marker on the first timeline, the event marker having an event width that corresponds to a duration of the source event (see inputs section and other locations pointed to above: connecting one probe to the source signal and another probe to the DUT output accomplishes said setup; distance between squares on the screen is timeline width).

For claim 4, WBM04132021osc teaches the limitations of claim 3 for the reasons above and further teaches the output display is further configured to indicate a measurement duration of a first measurement channel of the DUT that is related to the first test channel (see locations pointed to in rejection to claim 3: probe 2 measures/displays the DUT output signal, squares measure duration).

For claim 5, WBM04132021osc teaches the limitations of claim 4 for the reasons above and further teaches the first measurement channel conveys a response signal from the DUT after receiving the source event for the first test channel (see rejection to claim 3).

For claim 6, WBM04132021osc teaches the limitations of claim 1 for the reasons above and further teaches a first event marker for the first event includes an event delay indicator and an event width indicator (see locations pointed to above: different distances between square can measure delays and widths).

For claim 7, WBM04132021osc teaches the limitations of claim 4 for the reasons above and further teaches the first event marker for the first event further includes a measurement window indicator (a scope screen is a window).

For claim 9, WBM04132021osc teaches the limitations of claim 7 for the reasons above and further teaches the output display is a graphical user interface structured to receive input from a user (scope screen), in which a position of the measurement window indicator is movable by a user (vertical, horizontal controls), and in which moving the position of the measurement window indicator causes a test device in the test and measurement system to modify a measurement duration parameter of a test signal received by the test device from the DUT (using horizontal, time base, hold off controls, measurement duration is controlled).

For claim 10, WBM04132021osc teaches the limitations of claim 6 for the reasons above and further teaches the output display is structured to update a text display of the position of the event delay indicator or a text display of the position of the event width indicator when one of the indicators is moved by the user (see boost convert scope figure: updated text on screen, controlled directly or indirectly by user).

For claim 12, WBM04132021osc teaches the limitations of claim 1 for the reasons above and further teaches the one or more events is a timing signal, trigger signal, control signal, power signal, code, information, or an on/off event (see locations pointed to above).

For claims 13-18, 20-21, and 23, the claims recite essentially similar limitations as claims 1-7, 9-10, and 12 respectively. Claims 13-18, 20-21, and 23 are a method.
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114